Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 1 of 53




                EXHIBIT A
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 2 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 3 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 4 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 5 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 6 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 7 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 8 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 9 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 10 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 11 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 12 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 13 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 14 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 15 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 16 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 17 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 18 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 19 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 20 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 21 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 22 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 23 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 24 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 25 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 26 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 27 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 28 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 29 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 30 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 31 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 32 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 33 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 34 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 35 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 36 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 37 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 38 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 39 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 40 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 41 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 42 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 43 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 44 of 53
                   Case 20-10475-BLS            Doc 513-1        Filed 05/18/20         Page 45 of 53

- - ----- - - -I __ _______ ,

                                 .
                                       SECOND AMENDMENT TO LEASE
                                                                                 ,.,.
            THIS SECOND AMENDMENT TO LEASE Is made and entered Into this _L_ day of February, 2013 by
    and between TOWER 111 BROADWAY, LLC, a Delaware limited liability company (the "Landlord") and BIG
    RIVER BREWERIES, INC., a Tennessee corporation (the "Tenant").



             A.       WHEREAS, landlord and Tenant are parties to that certain Lease dated September 19, 2002
    (as amended, the "Lease") pursuant to which the Tenent leases a portion of the real property within the
    Building located at 111 Broadway, Nashville, Tennessee, as more particularly described In lease (the
    "Premises).

              B.    WHEREAS, The Lease has been ame111ded by the First Amendment to Lease dated November
    21,2012.

          NOW, THEREFORE, for valuable conslderatloil, the receipt and sufficiency of which are mutually
   acknowledged, the parties agree as follows:

              1.    Tenant's Name: Pursuant to the Fir~t Amendment to Lease, Tenant's name, as stated in the
   first paragraph, shall be deleted in Its entirety and retkaced with "BIG RIVER BREWERIES, INC., a Tennessee
   corporation".                                        '

              2.    Penthouse Address: The physical address, In reference to the Penthouse, shall be as
   follows:
                    111 Broadway
                    Sulte400
                    Nashville, TN 37201

            3.       Entire Alreement: Except as provided In this Second Amendment, all of the terms and
   conditions of the Lease shall remain In full force and tffect. This Amendment sets forth the entire
   understanding and agreement of the parties hereto In (elation to the subject matter hereof and supersedes any
   prior negotiations and agreements among the parties ~latlve to such subject matter. To the extent of any
   Inconsistency between this Amendment and the Lease) the terms and conditions of this Amendment shall control
   and prevail.

            IN Wrt'NESS WHEREOF, the parties have causl!d this Amendment to be executed as of the date first
   written above.


   LANDLORD:                                                  TENANT:
   TOWER 111BROADWAY, LLC                                     BIG RIVER BREWERIES, INC.
   a Delaware limited liability company                       a Tennessee corporation



   By:                                                        By:
   Name:                                                      Name:
   Title:                                                     Title:
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 46 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 47 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 48 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 49 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 50 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 51 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 52 of 53
Case 20-10475-BLS   Doc 513-1   Filed 05/18/20   Page 53 of 53
